Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, none of the references of record discloses or suggests, alone or in combination, “A wire electrical discharge machine …. comprising: a processor; and a memory, the processor running a program stored in the memory to control: ….; an approach section identifying unit configured to identify an approach section in a machining path for the wire electrode with respect to the workpiece, based on the machining program; and an adjustment unit configured to adjust the machining condition based on a preset adjustment ratio, wherein the electrical discharge machining control unit is configured to perform electrical discharge machining control in the approach section, using the adjusted machining condition.”. Claims 2-5 are allowable for at least the same reason as claim 1. Regarding claim 6, none of the references of record discloses or suggests, alone or in combination, “A wire electrical discharge machining method for use in a wire electrical discharge machine ... comprising:  … an approach section identifying step of identifying an approach section in a machining path for the wire electrode with respect to the workpiece, based on the machining program; and an adjustment step of adjusting the machining condition based on a preset adjustment ratio, wherein the electrical discharge machining control step performs electrical discharge machining control in the approach section, using the adjusted machining condition.”.  Claims 7-10 are allowable for at least the same reason as claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761